DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
“a pressing section” in claim 1 line 4 and claims 4-5 and 8-9
“a rotation drive section” in claim 1 line 7 and claims 8-9
“a storage control section” in claim 1 line 9 
“a rotation angle determining section” in claim 1 line 13 and claims 2-6 
“vital information calculating section” in claim 7 line 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claims 1 and 4-6, there are multiple references to the pressing section, the storage control section, and the rotation angle determining section being “in a state”. It is unclear what these states are referring to and whether the individual states of each structure relate to each other. Therefore the claims are indefinite. For examination purposes, the individual states of the structures are interpreted as not relating to each other.
Claims 2-3 incorporate the indefinite subject matter of claim 1 therein, and are also rejected under 35 U.S.C. 112(b).
Claim 3 recites the limitation "the same position" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the pair" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 8 and 9, there are multiple references to the pressing section, the storage control step, and the rotation angle determining step being “in a state”. It is unclear what these states are referring to and whether the individual states of each structure relate to each other. Therefore the claims are indefinite. For examination purposes, the individual states of the structures are interpreted as not relating to each other.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  


Claims 1-7 and 9 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 1, the claim recites “a pressing section that presses the sensor section against a body surface of a living body” in lines 4-5. This limitation encompasses the human body in the claim. It is suggested to amend the claim limitation to indicate that the limitation is “configured to” or “adapted to” perform the specified function to avoid encompassing the human body in the claim, for example “a pressing section that is configured to press the sensor section against a body surface of a living body”.
Also regarding claim 1, the claim recites “…and the sensor section is pressed against the body surface by the pressing section” in lines 11-12. This limitation encompasses the human body in the claim. It is suggested to amend the claim limitation to indicate that the limitation is “configured to” or “adapted to” perform the specified function to avoid encompassing the human body in the claim, for example“…and the sensor section is configured to be pressed against the body surface by the pressing section”.
Also regarding claim 1, the claim recites “…where the sensor section is pressed against the body surface by the pressing section” in lines 14-15. This limitation encompasses the human body in the claim. It is suggested to amend the claim limitation to indicate that the limitation is “configured to” or “adapted to” perform the specified function to avoid encompassing the human body in the claim, for example “…where the sensor section is configured to be pressed against the body surface by the pressing section”.

Regarding claim 4, the claim recites “the rotation angle determining section performs processing for successively determining…one element positioned on the artery…” in lines 2-3. The underlined limitation encompasses the human body in the claim. It is suggested to amend the claim limitation to indicate that the limitation is “configured to” or “adapted to” perform the specified function to avoid encompassing the human body in the claim, for example “the rotation angle determining section performs processing for successively determining…one element configured to be positioned on the artery…”.
Also regarding claim 4, the claim recites “…during increase of a pressing force applied to the sensor section against the body surface by the pressing section” in lines 5-7. This limitation encompasses the human body in the claim. It is suggested to amend the claim limitation to indicate that the limitation is “configured to” or “adapted to” perform the specified function to avoid encompassing the human body in the claim, for example “…during increase of a pressing force applied to the sensor section configured to be against the body surface by the pressing section”.
Regarding claim 5, the claim recites “the rotation angle determining section performs processing for successively determining…one element positioned on the artery…” in lines 2-3. The underlined limitation encompasses the human body in the claim. It is suggested to amend the claim limitation to indicate that the limitation is “configured to” or “adapted to” perform the specified function to avoid encompassing the human body in the claim, for example “the rotation angle determining section performs processing for successively determining…one element configured to be positioned on the artery…”.
configured to be against the body surface by the pressing section”.
Regarding claim 9, the claim recites “a pressing section that presses the sensor section against a body surface of a living body” in lines 4-5. This limitation encompasses the human body in the claim. It is suggested to amend the claim limitation to indicate that the limitation is “configured to” or “adapted to” perform the specified function to avoid encompassing the human body in the claim, for example “a pressing section that is configured to press the sensor section against a body surface of a living body”.
Also regarding claim 9, the claim recites “a storage control step…in a state where…the sensor section is pressed against the body surface by the pressing section” in lines 9-12. The underlined limitation encompasses the human body in the claim. It is suggested to amend the claim limitation to indicate that the limitation is “configured to” or “adapted to” perform the specified function to avoid encompassing the human body in the claim, for example “a storage control step…in a state where…the sensor section is configured to be pressed against the body surface by the pressing section”.
Also regarding claim 9, the claim recites “a rotation angle determining step…in a state where the sensor section is pressed against the body surface by the pressing section” in lines 14-15. The underlined limitation encompasses the human body in the claim. It is suggested to amend the claim limitation to indicate that the limitation is “configured to” or “adapted to” perform the specified function to avoid configured to be pressed against the body surface by the pressing section”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toshiyuki (JP-H01-288228). It should be noted that text support for the below rejection is based on the English translation of Toshiyuki obtained from J-PlatPat. 
Regarding claim 1, Toshiyuki teaches a pulse wave detecting device (Fig. 2, abstract), comprising: 
a sensor section (Fig. 2 and 3 element 20) that includes at least one pair of pressure detecting elements (Fig. 3 elements 32) arranged in a direction perpendicular to a first direction (Fig. 3 shows the pressure detecting elements arranged in three vertical lines in a first direction with the three lines arranged next to each other horizontally in a second direction perpendicular to the first direction); 
a pressing section (Fig. 2 element 22) that presses the sensor section against a body surface of a living body (Fig. 2 shows sensor section 20 pressed against body surface 16 with radial artery 34 extending below, Pg 6 last para. last sentence – “a pressure fluid is supplied into first pressure chamber 22…whereby the pulse wave sensor 20 is pressed against the surface of the wrist”) in a state where the first direction crosses a direction of an artery extending below the body surface (Fig. 2 shows radial artery 34 extending in a direction that crosses with the first direction); 

a storage control section (Fig. 2 element 36 – control unit) that stores, in a storage medium (Fig. 2 element 42 – display/recording device), pressure signals detected by the pressure detecting elements (Pg. 7 last para.– Pg. 8 para. 1 – “the pulse wave signal output from the…pressure sensitive diode…is selected as the pulse wave signal SM(p), and thereafter, the pressure pulse wave…is displayed and recorded on the display/recording device 42” – the display/recording device 42 recording the pulse wave signals embodies storing the signals on the device) in a state where a rotation angle of the sensor section about the axis is controlled to a specific value (Pg 7 para. 2 – “the pulse wave sensor is rotated by a predetermined amount” – a predetermined amount embodies a specific value) and the sensor section is pressed against the body surface by the pressing section (Fig. 2 shows the sensor section 20 being pressed against body surface 16 by pressing section 22); and  
a rotation angle determining section (Fig. 2 element 36) that determines the specific value based on DC components of pressure signals detected (Pg. 7 para. 1-2 – the predetermined amount the sensor is rotated is based on the maximum amplitudes of the pulse wave signal, which is based on the AC and DC components, which make up the amplitude signal), in a state where the sensor section is pressed against the body surface by the pressing section (demonstrated in Fig. 2 as established above), max and the maximum amplitude A3max from a predetermined relationship” – the maximum amplitude A1max must be detected from a first pressure detecting element that is different from the second pressure detecting element that detects A3max for the maximum amplitudes to have a difference – therefore embodying the specific value being based on the DC components detected by a first pressure detecting element, A1max, and by a second pressure detecting element, A3max, respectively), the first pressure detecting element and the second pressure detecting element being different from each other in a position in the direction perpendicular to the first direction (Pg. 8 para. 2 – maximum amplitude A1max is detected from a pressure detecting element in the first row and maximum amplitude A3max is detected from a pressure detecting element in the third row, therefore the first and second pressure detecting elements are different from each other in a position, the position being in a second direction perpendicular to the first direction as established above). 
It should be noted the pressing section is interpreted under 35 U.S.C. 112(f) to include an air bag or “any mechanism as long as it can press the sensor section 6 against the artery” as defined in page 6 lines 25-29 of the instant application specification. The pressure chamber (Fig. element 22) of Toshiyuki embodies a mechanism that presses the sensor section against the artery. 
It should be noted the rotation drive section is interpreted under 35 U.S.C. 112(f) to include “an actuator” as defined in page 10 lines 9-10 of the instant application specification. Merriam Webster defines an actuator as “a mechanical device for moving or controlling something”. The rotation drive section of Toshiyuki as described above embodies a mechanical device for moving or controlling something. 

It should be noted the rotation angle determining section is interpreted under 35 U.S.C. 112(f) to include a control unit as defined in page 12 lines 14-15 of the instant application specification. The control unit element 36 of Toshiyuki embodies this interpretation. 
	Regarding claim 8, Toshiyuki teaches a method for controlling a pulse wave detecting device (Fig. 4), the pulse wave detecting device (Fig. 2) including: 
	a sensor section (Fig. 2 and 3 element 20) that includes at least one pair of pressure detecting elements (Fig. 3 elements 32) arranged in a direction perpendicular to a first direction (Fig. 3 shows the pressure detecting elements arranged in three vertical lines in a first direction with the three lines arranged next to each other horizontally in a second direction perpendicular to the first direction); 
	a pressing section (Fig. 2 element 22) that presses the sensor section against a body surface of a living body (Fig. 2 shows sensor section 20 pressed against body surface 16 with radial artery 34 extending below, Pg 6 last paragraph last sentence – “a pressure fluid is supplied into first pressure chamber 22…whereby the pulse wave sensor 20 is pressed against the surface of the wrist”) in a state where the first direction crosses a direction of an artery extending below the body surface (Fig. 2 shows radial artery 34 extending in a direction that crosses with the first direction); and 

	the method comprising: 
a storage control step of storing, in a storage medium (Fig. 2 element 42 – display/recording device), pressure signals detected by the pressure detecting elements (Pg. 7 last para.– Pg. 8 para. 1 – “the pulse wave signal output from the…pressure sensitive diode…is selected as the pulse wave signal SM(p), and thereafter, the pressure pulse wave…is displayed and recorded on the display/recording device 42” – the display/recording device 42 recording the pulse wave signals embodies storing the signals on the device) in a state where a rotation angle of the sensor section about the axis is controlled to a specific value and the sensor section is pressed against the body surface by the pressing section (Pg 7 para. 2 – “the pulse wave sensor is rotated by a predetermined amount” – a predetermined amount embodies a specific value) and the sensor section is pressed against the body surface by the pressing section (Fig. 2 shows the sensor section 20 being pressed against body surface 16 by pressing section 22); and  
max and the maximum amplitude A3max from a predetermined relationship” – the maximum amplitude A1max must be detected from a first pressure detecting element that is different from the second pressure detecting element that detects A3max for the maximum amplitudes to have a difference, therefore embodying the specific value being based on the DC components detected by a first pressure detecting element, A1max, and by a second pressure detecting element, A3max, respectively), the first pressure detecting element and the second pressure detecting element being different from each other in a position in the direction perpendicular to the first direction (Pg. 8 para. 2 – maximum amplitude A1max is detected from a pressure detecting element in the first row and maximum amplitude A3max is detected from a pressure detecting element in the third row, therefore the first and second pressure detecting elements are different from each other in a position, the position being in a second direction perpendicular to the first direction as established above).
	It should be noted the pressing section and rotation drive section are interpreted under 35 U.S.C. 112(f) in the same way as previously established in claim 1. For the reasons established above in claim 1, the elements of Toshiyuki embody these limitations. 

	a sensor section that includes at least one pair of pressure detecting elements arranged in a direction perpendicular to a first direction (established above in claim 1); 
	a pressing section that presses the sensor section against a body surface of a living body in a state where the first direction crosses a direction of an artery extending below the body surface (established above in claim 1); and 
	a rotation drive section that rotates the sensor section about an axis extending in the first direction (established above in claim 1), 
	the control program (Pg. 5 para. 4 – “predetermined program”) causing a computer (Fig. 2 element 36, Pg. 5 para. 4 – “The control device 36 has a microcomputer”, the control device 36 controls the other elements in Fig. 2 to perform the steps of Fig. 4) to execute: 
	a storage control step of storing, in a storage medium, pressure signals detected by the pressure detecting elements in a state where a rotation angle of the sensor section about the axis is controlled to a specific value and the sensor section is pressed against the body surface by the pressing section (established above in claim 8); and 
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Toshiyuki (JP-H01-288228) in view of Sato et al (US 2004/0193061), hereinafter Sato.
	Regarding claim 2, Toshiyuki teaches the invention as set forth above in claim 1. Toshiyuki further teaches the rotation angle determining section (Fig. 2 element 36) determines, as the specific value, a value of the rotation angle with which a difference between the amplitude of the pressure signal detected by the first pressure detecting element and the amplitude of the pressure signal detected by the second pressure detecting element is the minimum (Pg. 7 para. 1-2 – the difference of the maximum amplitude of the first pressure detecting element, A1max, and the maximum amplitude of the second pressure detecting element, A3max, is measured to be “substantially equal”, or minimum, which the control determines means the sensor is “substantially parallel” and the rotation angle is zero).
	Toshiyuki does not teach the rotation angle determining section determines, as the specific value, a value of the rotation angle with which a difference between specifically the DC components of the pressure signals the first and second pressure signal detecting elements is minimum. However, Sato teaches a pulse wave detecting device (abstract, Fig. 3) which uses pressure sensors (Fig. 4E element 26) to detect DC components of pressure signals (par. [0088-0089]) to determine accuracy of positioning of the pressure sensor on the radial artery (par. [0005] & [0091]). Sato further teaches that DC components detected properly at the radial artery are similar in value and significantly lower in value than DC inaccurately detected (Fig. 7 & 11 DC component graphs, par. [0090-0092]). 

	The rotation angle determining section of claim 2 is interpreted under 35 U.S.C. 112(f) in the same way as previously established in claim 1. 
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Toshiyuki (JP-H01-288228) in view Kitagawa (US 2017/0224228).
	Regarding claim 3, Toshiyuki teaches the invention as set forth above in claim 1. Toshiyuki further teaches 
the sensor section (Fig. 2 and 3 element 20) includes two element rows (Pg. 3 para. 2 – “at least 2 rows of pressure sensing elements”) each including a plurality of pressure detecting elements (Fig. 3 elements 32) arranged in the first direction, the two element rows being arranged in the direction 
	Toshiyuki does not teach on the pressure detecting elements positions in the rows or details of how the rotation angle determining section selects the first and second pressure detecting elements. 
	However, Kitagawa teaches a pulse wave detector (abstract, Fig. 3) comprising a sensor section (Fig. 3 and 4 element 6) where the sensor section includes element rows (Fig. 4 shows element rows in a horizontal direction) each including pressure detecting elements (Fig. 4 elements 6a and 7a) arranged in the first direction (Fig. 4 shows elements 6a and 7a each arranged in vertical lines), the element rows arranged in the direction perpendicular to the first direction (Fig. 4 shows the element rows arranged horizontally, which is perpendicular to the vertical first direction the pressure detecting elements are arranged in). 
	Kitagawa further teaches the pressure detecting elements disposed in the same position in the first direction respectively in the two element rows form the pair (Fig. 4 shows the pressure detecting elements 6a are in the same position vertically as pressure detecting elements 7a, which embodies the pressure detecting elements forming a pair). When the pulse wave detector of Toshiyuki is modified with the pressure detecting element position of Kitagawa, one of ordinary skill in the art would reach a pulse wave detector wherein the pressure detecting elements disposed in the same position in the first direction respectively in the two elements form the pair.
Kitagawa further teaches the pulse wave detector comprises a rotation angle determining section (Fig. 5 element 12, par. [0054] & [0059] – control unit acts as rotation control unit) which selects one of the plurality of pressure detecting elements of the element rows based on a group of pressure signals (par. [0103-0104] – control unit determines optimum pressure sensor based on amplitude detected by the sensors). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pulse wave detector of Toshiyuki with the position of the pressure detecting elements and rotation determining section selecting the first and second pressure detecting elements based on the pressure signals detected as taught by Kitagawa in order to increase the accuracy of the pulse waves detected and subsequent vital information calculated from the detected pulse waves as recognized by Kitagawa (Kitagawa par. [0011]). 
	The rotation angle determining section of claim 3 is interpreted under 35 U.S.C. 112(f) in the same way as previously established in claim 1. 
	Regarding claim 7, Toshiyuki teaches the invention as set forth above in claim 1. Toshiyuki further teaches a vital information measuring device (Fig. 2), comprising:  
the pulse wave detecting device according to claim 1 (established above); and 

	When the pulse wave detector comprising a control unit of Toshiyuki is modified to include the blood pressure calculating section of Kitagawa, one of ordinary skill in the art would reach a vital information measuring device comprising a pulse wave detecting device according to claim 1 and a vital information calculating sections that calculates vital information based on the pressure signals stored in the storage medium. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit of the pulse wave detector of Toshiyuki to incorporate the blood pressure calculating section of Kitagawa in order to create a device that provides accurate blood pressure to the user in a flexible manner as recognized by Kitagawa (Kitagawa par. [0011]). 
	It should be noted the vital information calculation section is interpreted to include a control unit according to page 11 lines 25-26 of the instant application specification. Therefore, the control unit of Toshiyuki in view of Kitagawa embodies a vital information calculating section.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Toshiyuki (JP-H01-288228) in view of Kitagawa (US 2017/0224228) as applied to claim 3 above, and further in view of Niwa (5119822) and further in view of Sato et al (US 2004/0193061), hereinafter Sato.

However, Niwa teaches a pulse wave detector (Fig. 1) comprising a rotation angle determining section (Fig. 1 element 32 – control device) and pressure detecting elements arranged in a row (Fig. 2 elements 29) where the rotation determining section performs processing for successively determining, as a target element, one element positioned on the artery (Col. 5 lines 5-8) from the pressure detecting element included in the element row based on a group of pressure signals detected by the respective pressure detecting elements of the element row (Col. 5 lines 20-42 and Col. 5 line 55 – Col. 6 line 63 – the control device detects an optimum pressure sensing element, equivalent to a target element, from the pressure sensing elements 29 in the row shown in Fig. 2) during increase of a pressing force applied to the sensor section against the body surface by the pressing section (Col. 5 line 56 – Col. 6 line 11 and Col. 6 lines 64-67 – the control is determining the pulse wave signals and magnitude of amplitudes, which then is used to determine the optimum pressure sensing element, during a slow pressure increase process, which would increase the pressing force applied by to the sensor section, Fig. 1 element 20, against the body surface, Fig. 1 element 12, by a pressing section Fig. 1 element 18). 	When the pulse wave detector comprising multiple elements rows of pressure detecting elements of Toshiyuki in view of Kitagawa is modified with the rotation angle determining section procedure of Niwa, one of ordinary skill in the art would reach a pulse wave detector comprising a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pulse wave detector of Toshiyuki in view of Kitagawa with the rotation angle determining section procedure as taught by Niwa to create a device that presses the sensor section with the optimum pressing force in order to detect a pulse wave with a sufficiently great amplitude as recognized by Niwa (Niwa Col. 1 lines 39-45). 
	Niwa further teaches the rotation angle determining section (Fig. 1 element 32) determines the specific value in a state where the sensor section (Fig. 1 and 2 element 20) is pressed against the body surface (Fig. 1 shows element 20 pressing against body surface element 12) with a specific pressing force with which variation of amplitudes of a pressure signal detected by the target element successively determined in one element row is equal to or lower than a threshold value (Col. 6 line 64 – Col. 7 line 32 – control device determines whether the sensor is placed appropriately when the sensor section is pressed against the body surface with a specific pressing force in a first force range with which variation of amplitudes of the pressure signal of the optimum pulse wave sensor, equivalent to a target element, is determined to be equal to zero, equivalent to a threshold value).
	Toshiyuki in view of Kitagawa in further view of Niwa does not teach the rotation angle determining section determines the specific value in a state where the sensor section is pressed against the body surface with a specific pressing force with which variation of a DC component of a pressure signal detected by the target element successively determined in one element row out of the two element rows is equal to or lower than a threshold value. 

When the pulse wave detector comprising multiple element rows of pressure detecting elements and a rotation angle determining section wherein the rotation angle determining section determines the specific value of rotation based on amplitudes of pressure signals measured by the pressure detecting elements of Toshiyuki in view of Kitagawa in further view of Niwa is modified to base the accuracy of placement of the pressure detecting elements on the DC components detected from the pressure detecting elements as taught by Sato, one of ordinary skill in the art would reach a pulse wave detector wherein the rotation angle determining section determines the specific value in a state where the sensor section is pressed against the body surface with a specific pressing force with which variation 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pulse wave detector of Toshiyuki in view of Kitagawa in further view of Niwa with the accuracy of the pressure detecting elements placement on the radial artery being determined using DC components of the pressure signals detected as taught by Sato to create a device that has increased accuracy of placement of pressure detecting elements on the radial artery without signal interference from bones or tendons as recognized by Sato (Sato par. [0002] & [0005]). 
Regarding claim 5, Toshiyuki in view of Kitagawa teaches the invention as set forth above in claim 3. Toshiyuki in view of Kitagawa does not teach the rotation angle determining section determining a target element or the specific value based on AC components of the pressure signals detected by the pressure detecting elements. It should be noted the pressing section and rotation angle determining section of claim 5 are interpreted under 35 U.S.C. 112(f) in the same way as previously established in claims 1 and 3.
However, Niwa teaches a pulse wave detector (Fig. 1) comprising a rotation angle determining section (Fig. 1 element 32 – control device) and pressure detecting elements arranged in a row (Fig. 2 elements 29) where the rotation angle determining section performs processing for successively determining, as a target element, one element positioned on the artery (Col. 5 lines 5-8) from the pressure detecting elements included in the element row based on a group of pressure signals detected by the respective pressure detecting elements of the element row (Col. 5 lines 20-42 and Col. 5 line 55 – Col. 6 line 63 – the control device detects an optimum pressure sensing element, equivalent to a target element, from the pressure sensing elements 29 in the row shown in Fig. 2) during increase of a pressing force applied to the sensor section against the body surface by the pressing section (Col. 5 line 56 – Col. 6 line 11 and Col. 6 lines 64-67 – the control is determining the pulse wave signals and magnitude of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pulse wave detector of Toshiyuki in view of Kitagawa with the rotation angle determining section procedure as taught by Niwa to create a device that presses the sensor section with the optimum pressing force in order to detect a pulse wave with a sufficiently great amplitude as recognized by Niwa (Niwa Col. 1 lines 39-45), as established above in claim 4. 
	Toshiyuki in view of Kitagawa in further view of Niwa does not teach the rotation angle determining section determines the specific value in a state where the sensor section is pressed against the body surface with an arbitrary specific pressing force with which an AC component of a pressure signal detected by the target element successively determining in one element row out of the two element rows has a value as large as 0.9 times or more of a maximum value of the AC component.
However, Sato teaches a pulse wave detector (abstract, Fig. 3) which determines accuracy of pressure sensor (Fig. 4E element 26) placement in a state where the sensor section (Fig. 4C-4E element 11) is pressed against the body surface (shown in Fig. 3, par. [0090]) with an arbitrary specific pressing 
When the pulse wave detector comprising multiple element rows of pressure detecting elements and a rotation angle determining section wherein the rotation angle determining section determines the specific value of rotation based on amplitudes of pressure signals measured by the pressure detecting elements of Toshiyuki in view of Kitagawa in further view of Niwa is modified to base the accuracy of placement of the pressure detecting elements on the AC components detected from the pressure detecting elements as taught by Sato, one of ordinary skill in the art would reach a pulse wave detector wherein the rotation angle determining section determines the specific value in a state where the sensor section is pressed against the body surface with an arbitrary specific pressing force with which an AC component of a pressure signal detected by the target element successively determining in one element row out of the two element rows has a value as large as 0.9 times or more of a maximum value of the AC component

	Regarding claim 6, Toshiyuki in view of Kitagawa in further view of Niwa and in further view of Sato teaches the invention as set forth above in claim 4. 
	Sato further teaches the rotation angle determining section (Fig. 1 element 20 – CPU) defines a target element (par. [0072] – optimal pressure sensor) respectively determined from the element row (Fig. 4E element 26) in a state where the pressing force is the specific force during increase (par. [0082-0084] – CPU increases and adjusts cuff pressure, which in turn increases pressing force, until it reaches an optimal pressurization level for pressing the pressure sensor array to detect a pulse wave, which embodies the pressing force being the specific force during increase of pressing force). 
When the pulse wave detector comprising first and second pressure detecting elements of Toshiyuki in view of Kitagawa in further view of Niwa and further in view of Sato is further modified with the target element being determined in a state the pressing force is the specific force during increase, one of ordinary skill in the art would reach a pulse wave detector where the rotation angle determining section defines, as the first pressure detecting element and the second pressure detecting element, target elements respectively determined from the two element rows in a state where the pressing force is the specific pressing force during the increase.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pulse wave detector of Toshiyuki in view of Kitagawa in further view 
	It should be noted the rotation angle determining section of claim 6 is interpreted under 35 U.S.C. 112(f) in the same way as previously established in claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY MARIE EVANS whose telephone number is (571)272-3610.  The examiner can normally be reached on M-F 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.E./Examiner, Art Unit 3791                                                                                                                                                                                                        


/CHRISTIAN JANG/        Primary Examiner, Art Unit 3791